Pee OubiaM.
At tbe close of plaintiff’s evidence defendant made a motion in tbe court below for.judgment as in case of nonsuit. C. S., 567. Tbe motion was granted, and in tbis we can see no error.
Tbe evidence excluded, to wbicb exception and assignments of error were made by plaintiff, is not material on tbis record. “From tbe evidence it would seem tbat plaintiff made, and as it were, carried bis own place of work witb bim, and used bis own judgment as to tbe method of doing it.” Merritt v. Foundry Co., 199 N. C., at p. 777; Key v. Chair Co., 199 N. C., 794, and cases cited.
Tbe judgment of tbe court below is
Affirmed.